Spalding, J.
(specially concurring.) I concur in affirming tbe Judgment in this case, but I do so solely upon tbe ground that no sufficient showing was made by the defendants on their application for a ■continuance. They failed to show that they were surprised by tbe application, or that a continuance was necessary to enable them to procure evidence to meet tbe new issues raised by tbe amended complaint, ■or that witnesses on tbe subject could be procured. I cannot concur, however, in any statements in tbe opinion of my associate indicating that there was no material change in tbe issues made by the amended pleading. Tbe original complaint bad asked as damages tbe amount received by tbe defendants for tbe stock of goods sold; tbe amended complaint *139.asked for tbe value of such goods. Tbe amendment required a wider range of evidence than tbe original complaint; in fact, tbe recovery on tbe amended complaint was nearly $1,000 more than tbe original com■plaint would have supported. The defendants might have been fully prepared to defend as to tbe amount received, yet wholly unprepared "to show tbe value. The quotation from 4 Enc. Pl. & Pr. 837-839, is unquestionably law; but it has no bearing upon this case. Tbe defect referred to in that quotation is not a defect in substance, or a defect arising from an omission to allege any of tbe facts necessary to support tbe recovery. It only applies to an imperfect or incomplete statement of facts.
In tbe case at bar, bad tbe plaintiff attempted to plead tbe facts relating to tbe value, and bad done so imperfectly, unquestionably' be would have been entitled to amend by perfecting bis statement of such facts; but tbe defect in this ease consists in an entire omission to state any legal subject for recovery. There was nothing to amend by, and, as I have said, tbe amendment allowed was one which might have re-quired a much broader line of proof. This would have entitled tbe «defendant to a continuance to meet tbe new allegations, bad be made a proper showing of surprise and unpreparedness by reason of tbe ■change. This showing be failed to make.